     Case 3:21-cv-00079 Document 1 Filed 01/19/21 Page 1 of 13 Page ID #1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                 BENTON DIVISION

SHEREE WILLIAMS,

        Plaintiff,                                      Case No.:

v.
                                                        COMPLAINT
KOHL’S DEPARTMENT STORES, INC.
and KOHL’S, INC.,
                                                        JURY DEMANDED
        Defendant.


        Now comes the Plaintiff, SHEREE WILLIAMS, by and through her attorneys, and for her

Complaint against the Defendants, KOHL’S DEPARTMENT STORES, INC. and KOHL’S, INC.,

Plaintiff alleges and states as follows:

                                 PRELIMINARY STATEMENT

        1.      This is a complaint for damages, equitable relief, and injunctive relief for violations

of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq., and Title VII of the

Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e, et seq., both as amended.

        2.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events and omissions giving rise to Plaintiff’s claims occurred in this

District.

        4.      All conditions precedent to this Court’s jurisdiction have occurred or have been

complied with. Specifically:




                                                  1
     Case 3:21-cv-00079 Document 1 Filed 01/19/21 Page 2 of 13 Page ID #2




               a.     Plaintiff filed a Charge of Discrimination, number 440-2019-05272, with

                      the Equal Employment Opportunity Commission (“EEOC”) on June 18,

                      2019.

               b.     The EEOC issued a Notice of Suit Rights to Plaintiff for said charge on

                      December 9, 2020.

                                            PARTIES

       5.      Plaintiff is an individual who at all relevant times resided in Mount Vernon, Illinois.

       6.      On information and belief, Defendant KOHL’S DEPARTMENT STORES, INC. is

a corporation of the State of Wisconsin, which is registered with the Secretary of State to conduct

business in Illinois, and which has its principal place of business in Menomonee Falls, Wisconsin.

       7.      On information and belief, Defendant KOHL’S, INC. is a corporation of the State

of Delaware, which is registered with the Secretary of State to conduct business in Illinois, which

has its principal place of business in Menomonee Falls, Wisconsin.

       8.      Plaintiff and Defendants are “persons” as defined in 42 U.S.C. § 2000e(a) and 42

U.S.C. § 12111(7).

       9.      Defendants are both an “employer” as defined in 42 U.S.C. § 2000e(b) and 42

U.S.C. § 12111(5)(A), as, on information and belief, they engaged in an industry affecting

commerce and had 15 or more employees for each working day in each of 20 or more calendar

weeks in the current or preceding calendar year.

       10.     Plaintiff was an “employee” as defined in 42 U.S.C. § 2000e(f) and 42 U.S.C. §

12111(4), as she was an individual employed by an employer, the Defendants.




                                                   2
     Case 3:21-cv-00079 Document 1 Filed 01/19/21 Page 3 of 13 Page ID #3




       11.     Plaintiff was a “qualified individual” as defined in 42 U.S.C. § 12111(8), as she

was an individual who, with or without reasonable accommodation, could perform the essential

functions of the employment position that she held.

                                       BACKGROUND FACTS

       12.     Plaintiff began her employment with Defendants on or about October 23, 2013.

       13.     Plaintiff’s most recent position with Defendants was as a Sales Lead.

       14.     Plaintiff worked at Defendants’ store number 1396, located at 141 Davidson Road,

Mount Vernon IL 62864,

       15.     Plaintiff performed the duties of her jobs to all legitimate expectations during her

employment with Defendants.

       16.     During her employment with Defendants, Plaintiff endured discrimination based

on her disabilities, severe anxiety, depression, and post-traumatic stress disorder, and her race,

African American.

       17.     Plaintiff had previously been approved by Defendants, in 2016, for intermittent

leave as a reasonable accommodation for her disabilities, which allowed Plaintiff to take one

absence and up to four hours per week for medical appointments.

       18.     During or about June of 2017, Defendants’ Assistant Manager, Lily Rodriguez

(“Rodriguez”), referred to Plaintiff’s children as “drug dealers” in front of multiple other

employees.

       19.     Plaintiff reported Rodriguez’s comment to the Store Manager at the time, Gaylen

(last name unknown).




                                                3
     Case 3:21-cv-00079 Document 1 Filed 01/19/21 Page 4 of 13 Page ID #4




       20.     Despite Plaintiff’s complaint about Rodriguez’s discriminatory conduct,

Defendants failed to take any action to remedy the situation, only claiming to have investigated

the matter.

       21.     After Plaintiff reported the discrimination by Rodriguez, Rodriguez began to

retaliate against Plaintiff by yelling at her, treating her with hostility, and assigning her tasks that

were not normally performed by employees in her position.

       22.     During or about May of 2018, Elizabeth Dowdy (“Dowdy”) took over as Store

Manager of Defendant’s store number 1396.

       23.     Dowdy began to discriminate against Plaintiff on the basis of Plaintiff’s disabilities

by aggressively challenging her medical absences and denying her the opportunity to obtain a

management position.

       24.     Plaintiff applied for the management position, but Dowdy instead filled the position

with a part-time employee who had been with the company for a shorter time than Plaintiff. The

employee chosen for the position was Caucasian.

       25.     Plaintiff inquired as to the reason why she was not hired for the position of Apparel

Supervisor, to which Dowdy replied that it was due to Plaintiff’s absences, which Plaintiff took

for medical reasons, as described above.

       26.     During or about December of 2018, Plaintiff sought to apply for the position of

Omni Supervisor.

       27.     Dowdy hired a Caucasian employee for the Omni Supervisor position without ever

posting it, denying Plaintiff the opportunity to apply for the position.

       28.     During or about January of 2019, Plaintiff suffered a panic attack and used leave to

cover the brief time she missed, which amounted to less than one hour.



                                                   4
     Case 3:21-cv-00079 Document 1 Filed 01/19/21 Page 5 of 13 Page ID #5




       29.     In response, Dowdy called Defendants’ human resources department and spoke to

Plaintiff’s case worker, insisting that the absence was not approved.

       30.     On information and belief, during or about January of 2019, a Caucasian employee

who was over two hours late to work was not written up or challenged about her absence.

       31.     After Plaintiff had complained to Defendants’ human resources department on

multiple occasions about Rodriguez’s and Dowdy’s discriminatory behavior towards her, Plaintiff

began receiving write-ups and other disciplinary actions in retaliation for her complaints.

       32.     During or about March of 2019, Plaintiff reported a medical absence. Dowdy again

attempted to interfere with Plaintiff’s use of her reasonable accommodation medical leave by

calling Defendants’ human resources department and telling them not to approve the absence.

       33.     When Plaintiff asked Dowdy why she was calling to challenge her medical

absences, Dowdy wrongfully claimed that Plaintiff needed to speak to her first before using her

approved medical leave.

       34.     On or about April 22, 2019, Plaintiff emailed Defendants’ human resources

department, requesting contact information for Defendants’ Regional Manager in order to report

the discriminatory treatment described above.

       35.     The next day, on or about April 23, 2019, Defendants terminated Plaintiff’s

employment.

       36.     Defendants’ motivation for the termination of Plaintiff’s employment was the

discrimination described above and retaliation for Plaintiff’s complaints about discrimination.




                                                 5
     Case 3:21-cv-00079 Document 1 Filed 01/19/21 Page 6 of 13 Page ID #6




                                    COUNT I
             VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                       DISCRIMINATION BASED ON RACE

       37.     Plaintiff incorporates all of the allegations and statements contained above as if

reiterated herein.

       38.     Defendants, in violation of 42 U.S.C. § 2000e, have denied and continue to deny

Plaintiff an equal opportunity for employment due to her race, African-American.

       39.     During Plaintiff’s employment with Defendants, she was subjected to racial

discrimination in that there was a double standard between the treatment of African-American

employees and non-African-American employees.

       40.     The discriminatory treatment to which Plaintiff was subjected includes, but is not

limited to, the instances alleged above. All of the actions of the individuals described herein were

undertaken in their capacities as the employees, agents, and/or authorized representatives of

Defendants.

       41.     Defendants, through their employees, agents, and/or authorized representatives,

knew that their termination and discriminatory treatment of Plaintiff because of her race violated

Title VII.

       42.     This is a proceeding for declaratory judgment as to Plaintiff’s right of a permanent

injunction restraining Defendants from maintaining a policy, practice, usage, or custom of

discriminating against Plaintiff because of her race with respect to compensation, terms,

conditions, and/or privileges of employment, depriving Plaintiff of equal employment

opportunities and otherwise adversely affect her status as an employee, because of her race. This

Complaint also seeks restitution to Plaintiff for the denial of all of her rights, privileges, benefits,




                                                   6
      Case 3:21-cv-00079 Document 1 Filed 01/19/21 Page 7 of 13 Page ID #7




and income that would have been received by her but for Defendants’ unlawful and illegal

discriminatory acts and practices.

        43.      Plaintiff has no plain, adequate, or complete remedy at law to address the wrongs

alleged herein, and this suit for injunctive relief is her only means of securing adequate relief.

Plaintiff is now suffering and will continue to suffer irreparable injury from Defendants’ policy,

practice, custom, and usage as set forth herein, unless and until it is enjoined by the Court.

                                    COUNT II
                VIOLATION OF THE AMERICANS WITH DISABILITIES ACT
                       DISCRIMINATION BASED ON DISABILITY

        44.      Plaintiff incorporates all of the allegations and statements contained above as if

reiterated herein.

        45.      Defendants intentionally discriminated against Plaintiff on the basis of her

disabilities by refusing to honor approved accommodations for Plaintiff’s disabilities, taking

disciplinary action against her for the use of approved medical leave, and by terminating Plaintiff’s

employment due to her disabilities.

        46.      In taking such actions, Defendants also retaliated against Plaintiff because of her

disabilities and/or her use of approved accommodations and use of medical leave due to her

disabilities.

        47.      Defendants, through their employees, agents, and/or authorized representatives,

knew that their retaliation, termination, and discriminatory treatment of Plaintiff violated the ADA.

        48.      Defendants’ actions were in willful and wanton violation of Plaintiff’s rights.

        49.      During Plaintiff’s employment with Defendants and when Plaintiff was terminated

by Defendants, she was subjected to discrimination and retaliation for engaging in a legally

protected activity, as set forth above.



                                                  7
     Case 3:21-cv-00079 Document 1 Filed 01/19/21 Page 8 of 13 Page ID #8




       50.     The retaliatory treatment to which Plaintiff was subjected includes, but is not

limited to, the instances alleged above. All of the actions of the individuals described herein were

undertaken in their capacities as the employees, agents, and/or authorized representatives of

Defendants.

       51.     This is a proceeding for declaratory judgment as to Plaintiff’s right of a permanent

injunction restraining Defendants from maintaining a policy, practice, usage, or custom of

discriminating against Plaintiff because of her race with respect to compensation, terms,

conditions, and/or privileges of employment, depriving Plaintiff of equal employment

opportunities and otherwise adversely affect her status as an employee, because of her disabilities.

This Complaint also seeks restitution to Plaintiff for the denial of all of her rights, privileges,

benefits, and income that would have been received by her but for Defendants’ unlawful and illegal

discriminatory acts and practices.

       52.     Plaintiff has no plain, adequate, or complete remedy at law to address the wrongs

alleged herein, and this suit for injunctive relief is her only means of securing adequate relief.

Plaintiff is now suffering and will continue to suffer irreparable injury from Defendants’ policy,

practice, custom, and usage as set forth herein, unless and until it is enjoined by the Court.

                                   COUNT III
             VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                             DUE TO RETALIATION

       53.     Plaintiff incorporates all of the allegations and statements made above as if fully

reiterated herein.

       54.     Defendants, in violation of 42 U.S.C. § 2000e, have denied and continue to deny

Plaintiff an equal opportunity in retaliation for opposing and reporting unlawful discrimination.




                                                  8
     Case 3:21-cv-00079 Document 1 Filed 01/19/21 Page 9 of 13 Page ID #9




       55.     During Plaintiff’s employment with Defendants and when Plaintiff was terminated

by Defendants, she was subjected to discrimination and retaliation for engaging in a legally-

protected activity, as set forth above.

       56.     The retaliatory treatment to which Plaintiff was subjected includes, but is not

limited to, the instances alleged above. All of the actions of the individuals described herein were

undertaken in their capacities as the employees, agents, and/or authorized representatives of

Defendants.

       57.     Defendants, through their employees, agents and/or authorized representatives,

knew that their retaliation, termination, and discriminatory treatment of Plaintiff because of her

opposing Defendants’ unlawful employment practices violated Title VII.

       58.     This is a proceeding for declaratory judgment as to Plaintiff’s right of a permanent

injunction restraining Defendants from maintaining a policy, practice, usage, or custom of

retaliating against Plaintiff because of her engaging in a protected activity with respect to

compensation, terms, conditions, and/or privileges of employment, depriving Plaintiff of equal

employment opportunities and otherwise adversely affect her status as an employee, because of

her opposition to unlawful employment practices. This Complaint also seeks restitution to Plaintiff

for the denial of all of her rights, privileges, benefits, and income that would have been received

by her but for Defendants’ unlawful and illegal retaliatory acts and practices.

       59.     Plaintiff has no plain, adequate, or complete remedy at law to address the wrongs

alleged herein, and this suit for injunctive relief is her only means of securing adequate relief.

Plaintiff is now suffering and will continue to suffer irreparable injury from Defendants’ policy,

practice, custom, and usage as set forth herein, unless and until it is enjoined by the Court.




                                                  9
    Case 3:21-cv-00079 Document 1 Filed 01/19/21 Page 10 of 13 Page ID #10




                                   COUNT IV
                VIOLATION OF THE AMERICANS WITH DISABILITIES ACT
                        RETALIATION BASED ON DISABILITY

        60.      Plaintiff incorporates all of the allegations and statements contained above as if

reiterated herein.

        61.      Defendants intentionally discriminated against Plaintiff on the basis of her

disabilities by refusing to honor approved accommodations for Plaintiff’s disabilities, taking

disciplinary action against her for the use of approved medical leave, and by terminating Plaintiff’s

employment due to her disabilities.

        62.      In taking such actions, Defendants also retaliated against Plaintiff because of her

disabilities and/or her use of approved accommodations and use of medical leave due to her

disabilities.

        63.      Defendants, through their employees, agents, and/or authorized representatives,

knew that their retaliation, termination, and discriminatory treatment of Plaintiff violated the ADA.

        64.      Defendants’ actions were in willful and wanton violation of Plaintiff’s rights.

        65.      During Plaintiff’s employment with Defendants and when Plaintiff was terminated

by Defendants, she was subjected to discrimination and retaliation for engaging in a legally

protected activity, as set forth above.

        66.      The retaliatory treatment to which Plaintiff was subjected includes, but is not

limited to, the instances alleged above. All of the actions of the individuals described herein were

undertaken in their capacities as the employees, agents, and/or authorized representatives of

Defendants.

        67.      This is a proceeding for declaratory judgment as to Plaintiff’s right of a permanent

injunction restraining Defendants from maintaining a policy, practice, usage, or custom of



                                                  10
    Case 3:21-cv-00079 Document 1 Filed 01/19/21 Page 11 of 13 Page ID #11




retaliating against Plaintiff because of her reasonable accommodations for her disabilities and

engaging in a protected activity, with respect to compensation, terms, conditions, and/or privileges

of employment, depriving Plaintiff of equal employment opportunities and otherwise adversely

affect her status as an employee, because of her reasonable accommodations for her disabilities

and her opposition to unlawful employment practices. This Complaint also seeks restitution to

Plaintiff for the denial of all of her rights, privileges, benefits, and income that would have been

received by her but for Defendants’ unlawful and illegal retaliatory acts and practices.

       68.     Plaintiff has no plain, adequate, or complete remedy at law to address the wrongs

alleged herein, and this suit for injunctive relief is her only means of securing adequate relief.

Plaintiff is now suffering and will continue to suffer irreparable injury from Defendants’ policy,

practice, custom, and usage as set forth herein, unless and until it is enjoined by the Court.

       WHEREFORE, Plaintiff, SHEREE WILLIAMS, respectfully prays this Honorable Court

enter judgment against Defendants, KOHL’S DEPARTMENT STORES, INC. and KOHL’S,

INC., as follows:

               a.      Declaring the Defendants’ practices complained of herein unlawful and in

                       violation of Title VII and the ADA;

               b.      Permanently enjoining Defendants, their agents, successors, officers,

                       employees, representatives, attorneys, and those acting in concert with it or

                       them from engaging in the unlawful practices, policies, customs, and

                       usages set forth herein, and from continuing any and all practices shown to

                       be in violation of applicable law;

               c.      Ordering modification or elimination of the practices, policies, customs,

                       and usages set forth herein and all other such practices shown to be in



                                                 11
Case 3:21-cv-00079 Document 1 Filed 01/19/21 Page 12 of 13 Page ID #12




              violation of applicable law, ensuring Defendants will not continue to

              discriminate or retaliate against employees for exercising their rights under

              Title VII and/or the ADA;

        d.    Immediately assigning Plaintiff to the position she would now be

              occupying but for the discriminatory and retaliatory practices of

              Defendants, and adjusting the wage rates, salaries, bonuses, and benefits

              for Plaintiff to those which she would have received but for the

              discriminatory practices of Defendants, or awarding Plaintiff front-end and

              future pay;

        e.    Compensating and making Plaintiff whole for all earnings, wages, bonuses,

              and other benefits that Plaintiff would have received but for the

              discriminatory practices of Defendants and the willful violations of

              Defendants;

        f.    Compensating and making Plaintiff whole for all other damages Plaintiff

              incurred as a result of the discriminatory and retaliatory practices of

              Defendants, and for the willful violations of Defendants;

        g.    Awarding Plaintiff all witness fees, court costs, and other litigation costs

              incurred in this Action, including reasonable attorneys’ fees; and

        h.    Awarding Plaintiff compensatory, liquidated, and/or punitive damages as

              allowed by applicable law; and

        i.    Granting such other relief as may be just and proper.




                                       12
    Case 3:21-cv-00079 Document 1 Filed 01/19/21 Page 13 of 13 Page ID #13




                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues in this action so triable, except for any issues

relating to the amount of attorneys’ fees and litigation costs to be awarded should Plaintiff prevail

on any of her claims in this action.



                                            RESPECTFULLY SUBMITTED,

                                            SHEREE WILLIAMS

                                            By:     /s/ David B. Levin
                                                    Attorney for Plaintiff
                                                    Illinois Attorney No. 6212141
                                                    Law Offices of Todd M. Friedman, P.C.
                                                    111 W. Jackson Blvd., Suite 1700
                                                    Chicago, Illinois 60604
                                                    Phone: (224) 218-0882
                                                    Fax: (866) 633-0228
                                                    dlevin@toddflaw.com




                                                  13
